DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more attachment elements for securing” in claim 1.  Claim limitation “one or more attachment elements for securing” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “elements” as a substitute for means coupled with functional language “for securing” without reciting sufficient structure to achieve the function.  Furthermore, the generic place holder is not preceded by a structural modifier.
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation “elements for securing” described in the specification includes magnets ([0014]), medical grade adhesives, temporary glues, surgical tapes, Velcro or hook and loop materials, dovetail, male-female grooved connection, ([0078]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the front facing side and rear facing side of the main body" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as --a front facing side and a rear facing side of the main body--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 12 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bartlett (US 11,185,446).
	Regarding claim 1, Bartlett discloses a corrective apparatus 20 (auricular support system 20, col. 2, line 64 to col. 3, line 6, Fig. 1A, Fig. 3A) for treating a deformity of an external ear (the auricular support system 20 can be configured to maintain the auricular structure 22 in a desired shape so as to correct for a deformity in a newborn infant; the mold material 30 is configured to mold about an auricular structure including the helical rim 24 [external ear], col. 2, line 64 to col. 3, line 18; col. 7, lines 42-49) comprising: a main body 27, 30, 87 (substrate 27, mold 30, col. 3, lines 7-28; second splint 87 which auxiliary support structure 70 includes, col. 5, lines 34-50; col. 6, lines 39-64) configured to enclose the deformity (the auricular support system 20 can be further configured to maintain the auricular structure 22 in a desired shape, so as to correct for a deformity, col. 2, line 64 to col. 3, line 6; the mold material 30 is configured to mold about an auricular structure of the auricle 24 including up to all of the helical rim, col. 3, lines 7-28; thus the mold encloses the auricular structure which is for example the helical rim; also the auxiliary support structure 70 [which includes splint 87] is configured to attach to a second auricular structure which can be the same as, included in, or different than the first auricular structure 22, col. 5, lines 34-50; the auxiliary support structure can include at least one splint 80 including a first splint 82 and a second splint 87, col. 6, lines 39-64; the splint can define a gap 88 which can be sized to receive the helical rim, col. 6, line 65 to col. 7, line 25; Fig. 3A; the second splint can be constructed as described with respect to the first splint 82, col. 7, line 65 to col. 8, line 13; thus the auxiliary support structure is also configured to enclose the deformity), the main body having an outer surface and an inner surface defining sidewalls (see annotated Fig. 3A below; the mold 30 is configured to mold about an auricular structure, col. 3, lines 16-23; the auxiliary support structure 70 including a first splint 82 and a second splint 87 and each splint and can include a splint body that defines a gap 88, col. 6, line 39 to col. 7, line 6; thus the main body [including mold 30 and auxiliary support 70] has an outer surface and an inner surface defining sidewalls)

    PNG
    media_image1.png
    640
    500
    media_image1.png
    Greyscale


for forming a reshaping track for the external ear (the mold 30 is configured to mold about an auricular structure, for example the helical rim, col. 3, lines 16-23; thus mold 30 [including the sidewalls as claimed] forms a reshaping track for the external ear; also the helical rim [external ear] generally conforms to the size and shape of the gap 88, thus the splint 87 can maintain the helical rim at a desired special relationship, col. 7, lines 26 to col. 8, line 13 and in an anatomically corrected position, col. 7, lines 42-49) , the main body further being conformable to a desired shape (a mold material 30, such as a gel, is configured to be applied in a gelatinous state to the auricle 24, col. 3, lines 7-13; the mold is configured to mold about an auricular structure of the auricle 24, col. 3, lines 16-23; the mold can define a gel which can be provided as a polymer, for instance the gel can be an elastomer such as silicon, col. 3, lines 46-57; the mold material 30 is applied to the auxiliary support structure 70 and is configured to mold about at least a portion up to all of the auxiliary support structure, col. 5, lines 34-50; thus the mold 30 [part of main body] is conformable to a desired shape) and being able to maintain the desired shape during a time period of use sufficient to correct the deformity (col. 7, lines 42-60); and one or more attachment elements 58 (adhesive 58, substrate 27 carries adhesive, col. 3, lines 58-65; col. 8, lines 14-28)  for securing the main body against the external ear (substrate 27 can be attached to the outer surface of the second region 85d [of splint 87 which is part of main body], col. 8, lines 40-56; splint 87 is constructed as described above with regard to first splint 82 col. 7, line 65 to col. 8, line 13; first splint 82 has a gap which receives the helical rim, col. 6, line 65 to col. 7, line 24; the splint can further maintain the helical rim at a desired spatial relationship, col. 7, lines 26-42; thus splint 87 is secured against the external ear; thus the attachment elements of substrate 27 which attach the substrate 27 to the splint 87 [which is secured to the ear], secure the substrate 27 [part of main body] to the external ear via the splint 87).
	Regarding claim 2, Bartlett discloses the invention as described above and further discloses wherein the outer surface of the main body has a generally convex shape (see annotated Fig. 3A above with regard to the rejection to claim 1).
	Regarding claim 3, Bartlett discloses the inventio as described above and further discloses wherein the inner surface of the main body has a generally concave shape (see annotated Fig. 3A above with regard to the rejection to claim 1).
	Regarding claim 4, Bartlett disclose the invention as described above and further discloses wherein the main body is configured to wrap around a helical rim of the external ear (col. 3, lines 16-23; col. 7, lines 26-35).
	Regarding claim 5, Bartlett disclose the invention as described above and further discloses wherein the main body is configured to fold around the helical rim to form a front facing side anteriorly and rear facing side extending posteriorly (splint 87 which is part of the main body is configured to fold around the helical rim; fold is defined as “a part doubled or laid over another part” merriamwebster.com; splint 87 is doubled over another part as one side of it is doubled over another side; see Fig. 3A and Fig. 3D; splint 87 is configured to fold around the helical rim (col. 7, lines 6-11), lines 42-49) to form a front facing side anteriorly (see annotated Fig. 3A below) 

    PNG
    media_image2.png
    642
    468
    media_image2.png
    Greyscale


and a rear facing side extending posteriorly, see annotated Fig. 3A above).
	Regarding claim 8, Bartlett discloses the invention as described above and further discloses wherein the main body further includes an elongated rear platform 27 (col. 3, lines 6-16; substrate 27 [part of main body] includes a body 56, col. 3, lines 58-62; Fig.2B shows the substrate 27 having body 56  is a platform; platform is designed as a flat horizontal structure that is usually higher than the adjoining area, merriamwebster.com; body 56 of substrate 27 is a flat horizontal structure and it is higher than the cranium; thus is a platform) for placement behind the external ear (Fig. 3A shows support 27 [part of main body] which is a platform; col. 3, lines 58-65; dermal surface of the cranium 26 is disposed adjacent the auricle 24, col. 2, line 64- to col. 3, line 6; dermal surface of cranium to which substrate 27 is disposed adjacent is behind the ear).
	Regarding claim 12, Bartlett discloses the invention as described above and further discloses wherein the main body comprises a silicone, polymer, plastic or a blend thereof (col. 3, lines 46-57).
	Regarding claim 17, Bartlett discloses the invention as described above and further discloses wherein the external ear is an external ear of a newborn or young infant (col. 2, line 64 to col. 3, line 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (US 11,185,446) in view of Zopf (US 2021/0282974).   
Regarding claim 6, Bartlett discloses the invention as described above.  Bartlett does not disclose wherein the one or more attachment elements includes magnets.
Zopf teaches an ear splint 10 ([0032]) comprising an analogous main body 20, 48 (central portion 20, proximal portion 48 of wing portion 22, [0038]) having analogous one or more attachment elements 30, 32, (magnets 30, 32 [part of magnetic retention features 28], [0035]-[0038]) for securing the main body against the external ear (magnetic retention features 28 [which include magnets 30, 32] are configured to exert a magnetic coupling force between central portion 20 and wing portion 22 to provide a sufficient force to grasp and urge the cartilage of the ear to form a shape that is substantially similar to the exterior portion of the central portion and wing portion, [0035]) wherein the one or more attachment elements includes magnets 28 (magnetic retention features 28, [0036]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the one or more attachment elements for securing the main body of the corrective apparatus for treating a deformity of an external ear of Bartlett are magnets as taught by Zopf, in order to provide an improved corrective apparatus for treating a deformity of the external ear that minimizes skin irritation and facilitates precise alignment (Zopf, [0036]-[0037]).
Regarding claim 7, Bartlett in view of Zopf discloses the invention as described above and further discloses wherein the one or more attachment elements include magnets positioned in opposing magnetic orientation within the -2-PRELIMINARY AMENDMENTU.S. APPLICATION No. NOT YET ASSIGNEDATTORNEY DOCKET NO. EAR 1001front facing side and rear facing side of the main body (see Zopf Fig 3A which shows location of magnets 32 and 30 in main body; see also annotated Zopf, Fig. 7 below which shows magnet 32 [as seen in Fig. 3A; Fig. 7 shows the splint 10 [thus the splint of Fig. 3A] with a bone conduction device, [0043]] is within the rear facing side of the main body [wing portion 22 which is part of main body] and magnet 30 [as seen in Fig. 3a; annotated Zopf Fig. 7 shows the splint 10 [thus the splint of Fig. 3A] with a bone conduction device. [0043]] is within the front facing side of the main body [central portion 20 which is part of the main body]) 

    PNG
    media_image3.png
    489
    727
    media_image3.png
    Greyscale


to cause a magnetic attraction between the front facing side and rear facing side ([0035]).
Regarding claim 9, Bartlett discloses the invention as described above.
Bartlett does not disclose wherein the elongated rear platform includes at least one magnet.
Zopf teaches an ear splint comprising an analogous main body 20, 48 (central portion 20, proximal portion 48 of wing portion 22, [0038]) having analogous one or more attachment elements 30, 32, (magnets 30, 32 [part of magnetic retention features 28], [0035]-[0038]) for securing the main body against the external ear (magnetic retention features 28 are configured to exert a magnetic coupling force between central portion 20 and wing portion 22 to provide a sufficient force to grasp and urge the cartilage of the ear to form a shape that is substantially similar to the exterior portion of the central portion and wing portion, [0035]) wherein the one or more attachment elements includes magnets 28 (magnetic retention features 28, [0036]) and an analogous elongated rear platform 22 for placement behind the ear (middle portion of wing portion 22, [0036]; Fig. 2 shows placement behind the ear; platform is designed as a flat horizontal structure that is usually higher than the adjoining area, merriamwebster.com; see annotated Zopf, Fig. 3A below showing analogous platform which has a horizontal structure and is higher than adjoining area 20) , wherein the analogous elongated rear platform includes at least one magnet 32 (magnets 32 inserted within bores 34[0037]).

    PNG
    media_image4.png
    369
    372
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the elongated rear platform of the corrective apparatus for treating a deformity of an external ear of Bartlett comprises at least one magnet, as taught by Zopf in order to provide an improved corrective apparatus for treating a deformity of an external ear that can be tailored to the deformity (Zopf, [0037]).
Regarding claim 10, Bartlett in view of Zopf discloses the invention as described above and further discloses further including an ear component 82 (auxiliary support structure 70 includes first splint 82, Bartlett, col. 6, lines 39-64) for placement against the main body (any of the splints can include sections of the substrate 27 that is attached to an outer surface of the splint, col. 8, lines 29-32; adhesive 58 attaches second region 85d of a splint to substrate 27 [part of main body] Bartlett, col. 8, line 40-56, thus it is placed against the main body; Bartlett, col. 7, lines 26-64) to create or reshape an antihelix (at least one auxiliary support structure 70 is configured to attach to a second auricular structure which can be the same as or different than the first auricular support structure, Bartlett, col. 5, lines 43-49, col. 6, lines 39-64; the first region 85c of the first surface 85 of the splint 82 can be substantially planar, curved, or undulating so as to define a desired anatomical geometry of the antihelix 36, Bartlett, col. 6, line 65 to col. 7, line 35).
Bartlett in view of Zopf as combined does not disclose an ear component for placement against the main body to create or reshape an antihelix and having at least one magnet.
 Zopf teaches an ear splint comprising an analogous main body 20, 48 (central portion 20, proximal portion 48 of wing portion 22, [0038]) having analogous one or more attachment elements 30, 32, (magnets 30, 32 [part of magnetic retention features 28], [0035]-[0038]) for securing the main body against the external ear (magnetic retention features 28 are configured to exert a magnetic coupling force between central portion 20 and wing portion 22 to provide a sufficient force to grasp and urge the cartilage of the ear to form a shape that is substantially similar to the exterior portion of the central portion and wing portion, [0035]) wherein the one or more attachment elements includes magnets 28 (magnetic retention features 28, [0036]) and an analogous ear component 40 (see annotated Fig. 3A below, distal end portion 40 of wing portion 22, [0038]) for placement ([0038])


    PNG
    media_image5.png
    509
    482
    media_image5.png
    Greyscale

in a portion of the ear ([0038]) and having at least one magnet 46A-n ([0038]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the ear component for placement against the main body to create or reshape an antihelix of the corrective apparatus for treating a deformity of an external ear of Bartlett in view of Zopf, has at least one magnet, as taught by Zopf, in order to provide an improved corrective apparatus that permits adjustment on the patient (Zopf, [0038]).
Regarding claim 11, Bartlett in view of Zopf discloses the invention as described above and further discloses an ear component 71 (conchal cavity former 71, Bartlett col. 5, lines 51-67) for insertion into a concha bowl of the ear (Bartlett, col. 6, lines 1-42; col. 5, lines 51-67).
Bartlett in view of Zopf as combined does not disclose an ear component for insertion into a concha bowl of the ear and having at least one magnet.
Zopf teaches an ear splint comprising an analogous main body 20, 48 (central portion 20, proximal portion 48 of wing portion 22, [0038]) having analogous one or more attachment elements 30, 32, (magnets 30, 32 [part of magnetic retention features 28], [0035]-[0038]) for securing the main body against the external ear (magnetic retention features 28 are configured to exert a magnetic coupling force between central portion 20 and wing portion 22 to provide a sufficient force to grasp and urge the cartilage of the ear to form a shape that is substantially similar to the exterior portion of the central portion and wing portion, [0035]) wherein the one or more attachment elements includes magnets 28 (magnetic retention features 28, [0036]) and an analogous ear component 40 (see annotated Fig. 3A above with regard to claim 10; distal end portion 40 of wing portion 22, [0038]) for placement ([0038]) in a portion of the ear ([0038]) and having at least one magnet 46A-n ([0038]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the ear component for insertion into a concha bowl of the ear of the corrective apparatus for treating a deformity of an external ear of Bartlett in view of Zopf, has at least one magnet, as taught by Zopf, in order to provide an improved corrective apparatus that permits adjustment on the patient (Zopf, [0038]).
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (US 11,185,446) in view of Gault (GB 2304579).
	Regarding claim 13, Bartlett discloses the invention as described above.
	Bartlett does not disclose wherein the main body comprises a metal or alloy.
	Gault teaches an analogous corrective apparatus (Fig. 2, page 1, last paragraph) comprising an analogous main body 1, 2 (wire core 1, sleeve or coating 2, page 4, second paragraph) wherein the main body comprises a metal or alloy (page 4, second paragraph; claim 12; part of the analogous main body is a wire and wire comprises metal).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the main body of the corrective apparatus for treating a deformity of an external ear of Bartlett comprises a metal or alloy, as taught by Gault, in order to provide an improved corrective apparatus that is sufficiently malleable to be shaped by finger pressure yet is sufficiently stiff to retain its shape when fitted to the ear and be effective in holding the ear in the desired shape and/or position (Gault, page 4, second paragraph).
Regarding claim 14, Bartlett in view of Gault discloses the invention as described above and further discloses wherein the main body includes a metal wire (Gault, page 4, second paragraph, Gault, claim 12)
Regarding claim 15, Bartlett in view of Gault discloses the invention as described above and further discloses wherein the metal wire is embedded within the main body (the sleeve or coating 2 may be fitted over the wire core or may be formed thereon, Gault, page 6, fifth paragraph; the sleeve or coating 2 preferably completely encloses the wire core, Gault, page 6, last paragraph)
 Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (US 11,185,446) in view of Gault (GB 2304579) and in further view of Syrop (US 2009/0165805).
Regarding claim 16, Bartlett in view of Gault discloses the invention as described above.
Bartlett in view of Gault does not disclose wherein the metal wire is part of a metal mesh.
Syrop teaches a mouth guard 50 ([0033]) having an analogous main body 100, 200, 300 (first portion 100, second portion 200 and connecting portion 300 of mouth guard 50, [0033]) that includes an analogous metal wire 60 (wire support 60 is preferably formed from stainless steel [metal], [0033]) wherein the metal wire is part of a metal mesh ([0033], claim 29).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the metal wire of the main body of the corrective apparatus for treating a deformity of an external ear of Bartlett in view of Gault is part of a metal mesh, as taught by Syrop, in order to provide an improved corrective apparatus that is even more moldable (Syrop, [0033]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786